Title: Tobias Lear to Alexander Hamilton, 13 October 1789
From: Lear, Tobias
To: Hamilton, Alexander

 
          
            Sir
            United States October 13th 1789
          
          The sum of two thousand five Dollars is necessary to be advanced to take up notes which were given for money advanced for the household of the President of the United States previous to the organization of the Treasury Department.
          This sum added to two thousand Dollars which you have already advanced for the purpose of taking up Notes, will compleat the payment of all Monies advanced for the use of the President of the United States previous to your coming into Office—One thousand Dollars will likewise be wanting for the President and a Dft on Boston for five hundred—In my absence Mr Robt Lewis will draw from you such money as may be wanting for the use of the House-hold during the journey of the President. I have the honor to be with perfect respect Sir Yr most Obt Servant
          
            Tobias Lear
            S. P. U. States
          
        